Citation Nr: 1500343	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  09-00 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for the period from June 1, 2007, to April 11, 2008, and for the period beginning August 1, 2008, for a back disability.

2.  Entitlement to an evaluation in excess of 10 percent for radiculopathy of the right lower extremity (right leg disability).

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to September 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues currently on appeal were previously before the Board in August 2012 at which point they were remanded for further development.  They have now been returned to the Board for additional appellate review.

As discussed below, the issue of entitlement to a TDIU has been raised by the record.  When entitlement to a TDIU is raised during the adjudicatory process of an underlying disability, it is part of the claim for benefits for the underlying claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issue of entitlement to a TDIU is properly before the Board.

The Board has reviewed both the physical claims file and the "Virtual VA" electronic claims file to ensure a complete review of the evidence.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's back disability was manifested by, at worst, forward flexion to 50 degrees with objective evidence of pain on motion at 30 degrees.

2.  The Veteran's right leg disability has been manifested by, at worst, moderate incomplete paralysis of the common peroneal nerve.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent for the Veteran's back disability are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.159, 3.321, 4.71a, Diagnostic Codes 5010, 5243 (2014).  

2.  The criteria for an evaluation of 20 percent for the Veteran's right leg disability have been met.  38 U.S.C.A § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Codes 8521, 8721 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2014).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2014).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In October 2008 the Veteran was afforded a VA spine examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  He reported constant pain in his low back with a "burning, shooting pain" that extended into his right foot.  He reported flare-ups, weakness in the right leg and numbness in the toes of his right foot.  

Upon physical examination there was no thoracic kyphosis or lumbar lordosis, nor any cervical, thoracic or lumbar flattening.  Deep tendon reflexes were equal and there was no atrophy.  There was tenderness of the paravertebral musculature.  Range of motion testing was not requested due to the Veteran's discomfort.  The straight leg raising was positive on the right side and the Waddell's sign was positive for compression test causing shooting pain down his right leg.

In December 2008 the Veteran was afforded a VA peripheral nerves and spine examination.  The examiner recited the Veteran's reported history.  The Veteran reported that was unable to work because of his lumbar pain.  The Veteran also reported that his April 2008 surgery relieved some of the constant burning and pain of the right leg.  He reported daily constant lumbar pain with flare-ups.  He reported constant paresthesia of the right lower extremity across the anterior top of the foot to the medial ankle.  He also reported intermittent burning pain from the right buttock down to the back of the leg and calf ending at the ankle during the evening.

Upon physical examination the Veteran had no thoracic kyphosis or lumbar lordosis.  He had no palpable spasms and tenderness along the lumbar spine.  His deep tendon reflexes were 2/4.  There was no atrophy or hypertrophy.  Strength was normal.  His range of motion after three repetitions was forward flexion to 50 degrees with pain, extension to 10 degrees with pain, bilateral lateral flexion to 20 degrees with pain and bilateral lateral rotation to 30 degrees with pain.  The Veteran's combined range of motion was 160 degrees.  The examiner noted that the Veteran "breaks out in a sweat with range of motion" and had "severely functional limitation."

In December 2012 the Veteran was afforded VA back and peripheral nerves examinations.  The examiner reviewed the claims file and recited the Veteran's reported history.  The Veteran reported occasional flare-ups.

Range of motion was forward flexion to 50 degrees with objective evidence of painful motion at 30 degrees, extension to 10 degrees with pain, bilateral lateral flexion to 20 degrees with pain, and bilateral lateral rotation to 25 degrees with no objective evidence of painful motion.  The Veteran's combined range of motion was 130 degrees (considering painful motion in flexion began at 30 degrees).  The Veteran was able to perform repetitive-use testing with 3 repetitions and no additional limitation of motion.  

The examiner noted interference with sitting, standing and/or weight bearing.  Muscle strength was normal and there was no muscle atrophy.  Reflexes of the upper anterior thigh were normal, and reflexes of the thigh/knee, lower leg/ankle and foot/toes were decreased.  Straight leg raising test was negative.  The Veteran had moderate pain and numbness of the right lower extremity and mild paresthesias and/or dysesthesias of the right lower extremity.  The examiner noted mild radiculopathy but did not indicate which nerve group was affected.  The examiner noted overall moderate functional limitation due to the back disability.  

The examiner also noted intervertebral disc syndrome (IVDS) with no incapacitating episodes.  

A review of post-service treatment records shows symptoms that are consistent with those reported in the VA examinations.

Back Disability

The Veteran's back disability has been evaluated as 20 percent disabling for the period on appeal under Diagnostic Code 5010-5243 for arthritis due to trauma, evaluated as intervertebral disc syndrome, with a temporary 100 percent disability evaluation from April 12, 2008, to July 31, 2008.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5243.

Preliminarily, the Board notes that intervertebral disc syndrome can be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Here, there is no evidence that the Veteran has had incapacitating episodes as a result of his intervertebral disc syndrome.  Accordingly, the General Rating Formula For Diseases and Injuries of the Spine will be used.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Under the General Rating Formula, a higher evaluation of 40 percent is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent disability rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

There are several notes set out after the diagnostic criteria, which provide the following:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code (as they have been done in this case, as noted above).  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, the entire cervical spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

For the purposes of evaluations under Diagnostic Codes 5235-5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note 1.

The Board finds that an evaluation of 40 percent is warranted.  For the period on appeal the Veteran's back disability was manifested by the overall disability picture of a severe disability.  The Veteran's back disability required multiple surgeries and the Veteran has consistently reported severe and constant pain with limitation of motion.  The October 2012 VA examination showed limitation of forward flexion to 50 degrees with evidence of objective pain at 30 degrees.  The Board must consider any additional functional loss due to pain.  DeLuca, 8 Vet. App. 202.  Accordingly, the Board finds that the limitation of motion to 30 degrees warrants an increased evaluation of 40 percent disabling.  

In order to warrant a higher evaluation of 50 percent there must be unfavorable ankylosis of the entire thoracolumbar spine.  As noted above, at no point has the Veteran exhibited, or reported such symptoms. 

The Board notes that the October 2012 examiner noted that the Veteran had "variable, inconsistent, suboptimal effort throughout this entire C&P examination."  

The Veteran should note that such a finding may be detrimental to his claim for an increased evaluation as it could render the Veteran's reports of his symptoms not credible.  Further evaluations of the back may be needed in the future to insure that the Veteran is being an accurate historian of his disability.  In any event, in this case, at this time, the Veteran has consistently reported severe symptoms throughout his VA treatment records and his disability has clearly warranted several surgeries.  Thus, despite the examiner's finding, the Board has found that an increased evaluation is warranted.  

In the future, the Veteran should be sure to cooperate fully during any VA examination.

Right Leg Disability

The Veteran's right leg disability has been evaluated as 10 percent disabling under Diagnostic Code 8721 for neuralgia of the external popliteal nerve (common peroneal).  38 C.F.R. § 4.124a, Diagnostic Code 8721.

Diagnostic Code 8721 is evaluated using the rating code for paralysis of the external popliteal nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8521.

Under Diagnostic Code 8521, disability evaluations of 10, 20 and 30 percent are assignable for incomplete paralysis of the external popliteal nerve, which is mild, moderate, or severe, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8521.

A schedular maximum evaluation of 40 percent disabling is warranted for complete paralysis of the external popliteal nerve, as manifested by foot drop and slight droop of first phalanges of all toes, inability to dorsiflex the foot, extension of proximal phalanges of toes lost, abduction of foot lost and adduction weakened, and anesthesia covering the entire dorsum of foot and toes.  38 C.F.R. § 4.124a, Diagnostic Code 8526.

After a review of the evidence, the Board finds that the Veteran's right leg disability is productive of moderate impairment.  As discussed above, the Veteran's VA examinations revealed moderate pain and numbness of the right extremity.  The Veteran has consistently reported symptoms of radiculopathy of the right leg with numbness of the top of the right foot in VA treatment records and VA examinations.  The Veteran reported that his symptoms improved slightly after his April 2008 surgery, but that he still had intermittent burning and pain of the foot and leg.  Giving him the benefit of the doubt, the Board finds that his symptoms are productive of moderate impairment.  

The Board notes that the VA examiner did not specify which nerve group is affected by the Veteran's disability.  The Board has considered evaluations under alternative Diagnostic Codes including those for the sciatic nerve, musculocutaneous nerve (superficial peroneal), anterior tibial nerve (deep peroneal), internal popliteal nerve (tibial), posterial tibial nerve, anterior crural nerve (femoral), internal saphenous nerve, obturator nerve, external cutaneous nerve of the thigh and the illio-inguinal nerve.  The highest evaluation possible under these rating codes for a moderate nerve disability is 20 percent.  

Accordingly, the Board finds that an evaluation under Diagnostic Code 8521 for the external popliteal nerve is appropriate and an evaluation of 20 percent for a right leg disability is warranted.

Extraschedular Evaluations

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's disabilities on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's back and right leg disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria for the back disability specifically provide for disability ratings based on limitation of motion and pain on motion, and the schedular rating criteria for the right leg disability specifically consider numbness, weakness and pain radiating into the right lower extremity.  In this case, considering the lay and medical evidence for the entire period on appeal, the Veteran's disabilities are manifested by such symptoms.  As noted, these symptoms are part of the schedular rating criteria.

In any event, it is important for the Veteran to understand that without some problems associated with his disabilities the current evaluations could not be justified, let alone a higher evaluation.  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. 

In this case, the Veteran has reported symptoms including pain, pain on motion of the back and right lower extremity, tenderness to palpation and numbness of the right lower extremity.  These symptoms have all been specifically attributed to the Veteran's service-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181 (1998).

As there are no additional symptoms at issue in this case that have not been attributed to a specific-service connected condition, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board finds that the VA fulfilled its duty to notify in its September 2006 letter to the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records and private treatment records, VA examinations, and the Veteran's statements.

The Veteran has been afforded adequate examinations on the issues of entitlement to increased evaluations for a back and right leg disability.  VA provided the Veteran with examinations in October 2007, December 2008 and October 2012.  As discussed above, the examinations were more than adequate.  The Veteran's history was taken and complete examinations were conducted.  The examination reports and opinions were given by experienced physicians who had thoroughly reviewed the Veteran's claims file.  

Based on the above, the Veteran has been afforded adequate examinations.

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       

Beyond the above, the Board's findings have been based, in part, on the Veteran's long-standing and consistent reports of significant pain in the back and right lower extremity.  Further examinations may be needed in the future to determine if these evaluations are based on accurate information.  In any event, at this time the Board gives the Veteran the benefit of the doubt regarding the nature and extent of his problems with these disabilities. 

ORDER

An evaluation of 40 percent for the Veteran's back disability is granted.

An evaluation of 20 percent for the Veteran's right leg disability is granted.





REMAND

At the outset, the Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court in Rice also found that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.

In the claims for increased evaluations, the Veteran has asserted that he is unable to work because of his back and right leg disabilities.  Thus, the Board finds that a TDIU claim has been raised in this case.

As discussed above, the Veteran was granted increased evaluations for his back and right leg disability.  Thus, giving that the evidence of record demonstrates that the Veteran may be unemployable due to his service-connected disabilities (this issue is not clear), the Board must remand this matter to afford the Veteran further development regarding his claim for a TDIU.

Accordingly, the case is REMANDED for the following action:

1. The Veteran's claim of entitlement to a TDIU should be readjudicated.  The RO/AMC should undertake any additional development that it deems necessary, including obtaining a VA examination that addresses all of the Veteran's service-connected disabilities and how they impact the Veteran's ability to function, including the critical question of whether it is at least as likely as not (50% chance or greater) that the Veteran's service-connected disabilities, standing alone, cause his unemployment.

2. If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the issue should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


